FINAL ACTION
Response to Amendment
1.	The amendment of Claim 1 and the cancellation of claims 8-12, dated May 06, 2022, are acknowledged.
Claim Rejections - 35 U.S.C. §112
2.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
3.	Claim 1 is rejected under 35 USC. §112(a) as failing to comply with the enablement requirement  The claim contains subject matter “pre-metal dielectric (PMD) layer over circuit over a semiconductor substrate” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
5.	Claims 1-6 and 13-21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,644,099 to Seidel et al (hereinafter as Seidel).
In re claim 1, Seidel discloses a galvanic isolation capacitor device comprising:
- a pre-metal dielectric (PMD) layer 220-222 over 201, the PMD layer having a first thickness [Fig. 16];					
- a lower metal plate (i.e., bottom electrode 251, in Fig.17 and col.17) located over PMD layer 220-222; 
- an inter-level dielectric (ILD) layer (i.e., insulator layer 252, col. 17, ln.44) located over the lower metal plate 251, the ILD layer having a second thickness;
- a first upper metal plate (i.e., leftmost/rightmost protrude 253) and second upper metal plate (i.e., center protrude 253) located over the ILD layer 252 [Figs. 20-23 and cols. 19-20].
Seidel also suggests a ratio of the first thickness (of  PMD layer 220-222) to the second thickness (of ILD layer 252) being between about 1 and about 1.55 [Figs. 20-23].
In re claim 2, Seidel discloses the PMD layer 120-122 including:
- a first oxide layer 220-221 over the semiconductor substrate 201 [Fig. 16 of Seidel]; and
- a first nitrogen-containing dielectric layer 122 over the first oxide layer 220-221 and in contact with the lower metal plate 251 [col. 16].
In re claim 3, Seidel discloses the ILD layer includes:
- a second oxide layer 252 over the lower metal plate 251 [Fig. 16]; and
- a second nitrogen-containing dielectric layer 252 over the second oxide layer and in contact with the first and the second upper metal plates 253 [col. 17].
In re claim 4, Seidel discloses the lower metal plate 251 including a capacitance-reducing opening 2171 in a location under the second upper metal plate 253 [Fig. 23].
In re claim 5, Seidel discloses the capacitance-reducing opening 217 being a trench that isolates a portion of the lower metal plate 251 from a remainder of the lower metal plate [Fig. 23].
In re claim 6, Seidel discloses the capacitance-reducing opening 2171 being a circular opening through the lower metal plate 251 [col. 17].
In re claim 13, Seidel discloses a process of forming an integrated circuit chip comprising:
- forming a pre-metal dielectric (PMD) layer 220-222 on a semiconductor substrate 201, the PMD layer having a first thickness [Fig. 16];					
- forming a lower metal plate (i.e., bottom electrode 251, in Fig.17 and col.17) over PMD layer 220-222; 
- forming an inter-level dielectric (ILD) layer (i.e., insulator layer 252, col. 17, ln.44) on the lower metal plate 251, the ILD layer having a second thickness; and
- forming a first upper metal plate (i.e., leftmost/rightmost protrude 253) and second upper metal plate (i.e., center protrude 253) located over the ILD layer 252 [Figs. 20-23 and cols. 19-20].
Seidel also suggests a ratio of the first thickness (of  PMD layer 220-222) to the second thickness (of ILD layer 252) being between about 1 and about 1.55 [Figs. 20-23].
In re claim 14, Seidel discloses:
- forming the PMD layer 220-222 includes forming a first oxide layer 220-221 over the semiconductor substrate 201 [Fig. 16 of Seidel]; and
- forming a first nitrogen-containing dielectric layer 222 on the first oxide layer 220-221 [col. 16].
In re claim 15, Seidel discloses the ILD layer includes:
- forming a second oxide layer 252 on the lower metal plate 251 [Fig. 16]; and
- forming a second nitrogen-containing dielectric layer 252 over the second oxide layer and in contact with the first and the second upper metal plates 253 [col. 17].
In re claim 16, Seidel discloses forming an isolation trench 2171 through the second nitrogen-containing dielectric layer 252, the isolation trench surrounding the first and second upper metal plates 252 [Fig.23]
In re claim 17, Seidel discloses:
- forming a dielectric overcoat layer 223-224 on the first and the second upper metal plates 253, and a portion of the ILD layer 252 [Fig. 20 of Seidel]; and
- forming first and second contact openings 2171 through the dielectric overcoat layer 223-224, the first contact opening 2171 being over the first upper metal plate 253 and the second contact opening 2171 being over the second upper metal plate 253 [Fig. 23].
In re claim 18, Seidel discloses:
- forming a polyimide layer 225 on the dielectric overcoat layer 223-224 [Fig. 22]; and 
- forming a first access opening 2172 and a second access opening 2162 through the polyimide layer 225, the first access opening 2172 being over the first contact opening 2171 and the second access opening 2162 being over the second contact opening 2161 [Fig. 23 of Seidel].
In re claim 19, Seidel discloses forming the lower metal plate 251 includes forming a capacitance-reducing opening 2171 through the lower metal plate, the capacitance-reducing opening located under the second upper metal plate 253 [Fig. 23].
In re claim 20, Seidel discloses forming capacitance-reducing opening 2171 includes forming a circular trench that isolates a portion of lower metal plate 251 from a remainder of the lower metal plate [Fig 23]
In re claim 21, Seidel discloses forming the capacitance-reducing opening 2171 includes forming a circular opening through the lower metal plate 251 [col. 20]. 
Claim Rejections - 35 U.S.C. §103
6.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-7 and 13-22 are rejected under 35 U.S.C. §103(b) as being unpatentable over Fried et al (U.S. Patent No. 7,060,553) in view of Seidel et al (U.S. Patent No. 10,644,099). 

    PNG
    media_image1.png
    213
    689
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    196
    498
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    232
    515
    media_image3.png
    Greyscale

Application (Fig4A) VS. Fried (US Patent 7,060,553)Fig.7b & Seidel (US Pat 10,644,099)Fig.23 
In re claim 1, Fried discloses a galvanic isolation capacitor device:
- a pre-metal dielectric (PMD) layer 204 over 202, the PMD layer having a first thickness [Fig. 2b and col. 5, ln.13];					
- a lower plate (i.e., semiconductor layer 206, Fig. 2b & col. 5, ln.23) located over the PMD layer 204; 
- an inter-level dielectric (ILD) layer (col 5, ln.58: “film 208 as a capacitive dielectric for a high-voltage decoupling capacitor”) located over the lower plate 206, the ILD layer having a second thickness;
- a first upper plate (col 9, ln.24: “electrodes 212 for decoupling capacitor”) located over the ILD layer 208, the first upper plate having a first area; and
- a second upper plate (i.e., right electrode 212 in Figs. 7a-7b) located over the ILD layer 208, the second upper plate having a second area.
Fried suggests a ratio of the first thickness to the second thickness being between about 1 and about 1.55, and a ratio of the first area to the second area being greater than 5 and less than 10 [Fig.7a-b]
Fried suggests the lower plate, and the first and second upper plates made of semiconductor, but not metal plates. Seidel suggests a lower metal plate (i.e., bottom electrode 251, in Fig.17 and col.17) located over a PMD layer 220-222, a first upper metal plate (i.e., leftmost/rightmost protrude 253) and second upper metal plate (i.e., center protrude 253).
It would have been obvious to a person having skills in the art to have modified the plates of Fried by utilizing metal plates.  Since this is merely alternative plates’ material, it has been held that substituting one known metal for another involves routine skill in the capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 2, Fried in view of Seidel discloses the PMD layer 120-122 including:
- a first oxide layer 220-221 over the semiconductor substrate 201 [Fig. 16 of Seidel]; and
- a first nitrogen-containing dielectric layer 122 over the first oxide layer 220-221 and in contact with the lower metal plate 251 [col. 16].
In re claim 3, Fried in view of Seidel discloses the ILD layer includes:
- a second oxide layer 252 over the lower metal plate 251 [Fig. 16]; and
- a second nitrogen-containing dielectric layer 252 over the second oxide layer and in contact with the first and the second upper metal plates 253 [col. 17].
In re claim 4, Fried in view of Seidel discloses the lower metal plate 251 including a capacitance-reducing opening 2171 in a location under the second upper metal plate 253 [Fig. 23].
In re claim 5, Fried in view of Seidel discloses the capacitance-reducing opening 217 being a trench that isolates a portion of the lower metal plate 251 from a remainder of the lower metal plate [Fig. 23].
In re claim 6, Fried in view of Seidel discloses the capacitance-reducing opening 2171 being a circular opening through the lower metal plate 251 [col. 17].
In re claim 7, Seidel does not suggest the lower metal plate, the first upper metal plate, and the second upper metal plate comprising aluminum.
It would have been obvious to a person having skills in the art to have modified the lower and upper plates of Seidel by utilizing aluminum for the capacitor plates.  Since this is merely alternative plates’ material, it has been held that substituting one known aluminum for another involves routine skill in the capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Fried discloses a process of forming an integrated circuit chip comprising: 
- forming a pre-metal dielectric (PMD) layer 204 on a semiconductor substrate 202, the PMD layer having a first thickness [Fig. 2b and col. 5, ln.13];					
- forming a lower plate (i.e., semiconductor layer 206, Fig. 2b & col. 5, ln.23) located over the PMD layer 204; 
- forming an inter-level dielectric (ILD) layer (col 5, ln.58: “film 208 as a capacitive dielectric for a high-voltage decoupling capacitor”) on the lower plate 206, ILD layer 208 having a second thickness;
- forming a first upper plate (col 9, ln.24: “electrodes 212 for decoupling capacitor”) located over the ILD layer 208, the first upper plate having a first area; and
- forming a second upper plate (i.e., right electrode 212, in Figs. 7a-b) located over the ILD layer 208, the second upper plate having a second area.
Fried suggests a ratio of the first thickness to the second thickness being between about 1 and about 1.55, and a ratio of the first area to the second area being greater than 5 and less than 10 [Fig.7a-b]
Fried suggests the lower plate, and the first and second upper plates made of semiconductor, but not metal plates.  Seidel suggests a lower metal plate (i.e., bottom electrode 251, in Fig.17 and col.17) located over a PMD layer 220-222, a first upper metal plate (i.e., leftmost/rightmost protrude 253) and second upper metal plate (i.e., center protrude 253).
It would have been obvious to a person having skills in the art to have modified the plates of Fried by utilizing metal plates.  Since this is merely alternative plates’ material, it has been held that substituting one known metal for another involves routine skill in the capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
In re claim 14, Fried in view of Seidel discloses:
- forming the PMD layer 220-222 includes forming a first oxide layer 220-221 over the semiconductor substrate 201 [Fig. 16 of Seidel]; and
- forming a first nitrogen-containing dielectric layer 222 on the first oxide layer 220-221 [col. 16].
In re claim 15, Fried in view of Seidel discloses the ILD layer includes:
- forming a second oxide layer 252 on the lower metal plate 251 [Fig. 16]; and
- forming a second nitrogen-containing dielectric layer 252 over the second oxide layer and in contact with the first and the second upper metal plates 253 [col. 17].
In re claim 16, Seidel discloses forming an isolation trench 2171 through the second nitrogen-containing dielectric layer 252, the isolation trench surrounding the first and second upper metal plates 252 [Fig.23]
In re claim 17, Fried in view of Seidel discloses:
- forming a dielectric overcoat layer 223-224 on the first and the second upper metal plates 253, and a portion of the ILD layer 252 [Fig. 20 of Seidel]; and
- forming first and second contact openings 2171 through the dielectric overcoat layer 223-224, the first contact opening 2171 being over the first upper metal plate 253 and the second contact opening 2171 being over the second upper metal plate 253 [Fig. 23].
In re claim 18, Fried in view of Seidel discloses:
- forming a polyimide layer 225 on the dielectric overcoat layer 223-224 [Fig. 22]; and 
- forming a first access opening 2172 and a second access opening 2162 through the polyimide layer 225, the first access opening 2172 being over the first contact opening 2171 and the second access opening 2162 being over the second contact opening 2161 [Fig. 23 of Seidel].
In re claim 19, Fried in view of Seidel discloses forming the lower metal plate 251 includes forming a capacitance-reducing opening 2171 through the lower metal plate, the capacitance-reducing opening located under the second upper metal plate 253 [Fig. 23].
In re claim 20, Seidel discloses forming capacitance-reducing opening 2171 includes forming a circular trench that isolates a portion of lower metal plate 251 from a remainder of the lower metal plate [Fig 23]
In re claim 21, Fried in view of Seidel discloses forming the capacitance-reducing opening 2171 includes forming a circular opening through the lower metal plate 251 [col. 20].
In re claim 22, Seidel does not suggest forming the lower metal plate includes patterning a first aluminum layer using subtractive etching, and forming the first upper metal plate and the second upper metal plate includes patterning a second aluminum layer using subtractive etching.
It would have been obvious to a person having skills in the art to have modified the lower and upper plates of Seidel by utilizing a first aluminum layer for the capacitor lower metal plate, and a second aluminum layer for the first and second upper metal plates.  Since these are merely alternative plates’ material, it has been held that substituting one known aluminum layer for another involves routine skill in the capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Response to Arguments
6.	Applicants’ arguments dated 5/06/2022 have been fully considered but they are unpersuasive.  Applicants argued that “it is not possible to replace the semiconductor layer overlying a buried insulator layer with a metal layer, or in the alternative such a method of substituting a metallic layer for Fried’s semiconductor layer 206 is not established in the record. As Fried describes, the buried insulator 204 is formed by one of several methods that result in a layer of insulator buried below a wafer surface... 
The Examiner notes that Fried states “step 104 of method 100 is to form narrow and/or broad Fins from semiconductor layer 206, and therefore, any number, combination, and/or type of Fin-type decoupling capacitors of the invention, CMOS FinFETs, …” [col. 5, ln.30].  And since the first upper plate (col. 9, ln.24: “electrodes 212 for decoupling capacitor”) is located over a PMD layer 208, wherein the capacitor plate/electrode 212 can be of a semiconductor, or a metal.  It’s a matter of design choice “it has been held that substituting one known metal for another involves routine skill in the capacitor art.”  Moreover, Seidel discloses a lower metal plate (i.e., bottom electrode 251, in Fig.17 and col.17) located over a PMD layer 220-222.  Claims 2-7 & 14-22, depended on and further limited the claims 1 & 13, are therefore be unpatentable for the same reason(s) mentioned above.
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 19, 2022											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815